Citation Nr: 0102861	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post gastrectomy with hiatal hernia, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
mixed anxiety/depressive disorder (previously diagnosed as 
anxiety reaction), currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus 

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for arthritis of the 
right shoulder and knees, status post total knee 
replacements.

7.  Entitlement to service connection for frostbite of the 
left foot.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

This appeal arises from an April 1999, Department of Veterans 
Affairs (VARO), Atlanta, Georgia rating decision, which, in 
pertinent part, denied an increased rating for service-
connected post gastrectomy with hiatal hernia, evaluated as 
20 percent disabling, and service-connected mixed 
anxiety/depressive disorder, evaluated as 10 percent 
disabling; and denied service connection for bilateral 
hearing loss, tinnitus, hypothyroidism, arthritis of the 
right shoulder and knees, frostbite of the left foot, and 
hypertension. 


FINDINGS OF FACT

1.  The appellant served on active duty from October 1942 to 
January 1946.

2.  The appellant has no more than mild, infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.

3.  The appellant's anxiety/depressive disorder results in no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, without the use of 
continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
status post gastrectomy with hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 Diagnostic 
Code 7308 (2000).

2.  The criteria for a rating greater than 10 percent for 
anxiety/depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATINGS

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
As a preliminary matter, the Board notes that the appellant's 
claim for increased ratings has been adequately developed for 
appellate review purposes by the RO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

1.  Entitlement to an increased rating for service-connected 
post gastrectomy with hiatal hernia, currently evaluated as 
20 percent disabling.

The appellant was granted entitlement to service connection 
for post gastrectomy with hiatal hernia, evaluated as 20 
percent disabling, in a January 1984 rating decision.

Private medical treatment records from North Cobb Orthopaedic 
& Sports Medicine Associates, P.A. were submitted.  A 
February 1995 treatment record regarding palpitations 
indicated that the appellant reported no real change in bowel 
habits, blood within the stool or abdominal pain.  Basic 
chemistries, complete blood count and thyroid profile, 
including TSH (thyroid-stimulating hormone), were within 
normal limits.  Examination revealed his abdomen was benign.  
There was no hepatosplenomegaly, masses or tenderness.  An 
April 1995 record reported that, in general, the appellant's 
weight had been stable and his appetite good.  He indicated 
no change in bowel habits, blood within the stool or 
abdominal pain.  A July 1997 treatment record regarding knee 
pain indicated that the appellant denied recent history of 
abdominal pain.  He weighed 185 pounds. 

Private medical records from Kinnestone Hospital were also 
submitted, but were negative for any complaints or findings 
referable to his status post gastrectomy with hiatal hernia.

A VA general medical examination was conducted in April 1998.  
The appellant reported a history of partial gastrectomy with 
improved symptoms in 1960.  He claimed that he had been 
treated at the VA for his stomach since 1981 with his last 
visit approximately 2 years prior to his examination.  He 
denied an upper GI or endoscopic examination during the last 
25 years.  He denied any history of problems with hiatal 
hernia.  The examiner reported that he was basically 
asymptomatic status post gastrectomy at this time, other than 
that he was taking Metamucil.  Physical examination revealed 
that the appellant was 5 feet, 1 inch tall and weighed 195 
pounds (estimated).  His abdomen was soft and flat.  There 
was no guarding or rebound.  Bowel sounds were normal.  There 
was no hepatosplenomegaly.  The examiner diagnosed status 
post gastrectomy, basically asymptomatic.  The appellant 
denied ever having a diagnosis of hiatal hernia.  He reported 
that he took Metamucil for constipation with improved 
symptoms.  He denied any further symptomatology, but noted 
occasional use of over the counter antacids.  He did not take 
any prescription medication.  An upper GI was ordered.  The 
impression was of status post Billroth II with no evidence of 
recurrent peptic ulcer disease or obstruction or constricting 
masses or lesions; and a tiny sliding hiatal hernia.

At his November 2000 hearing on appeal, the appellant 
testified regarding his service-connected status post 
gastrectomy with hiatal hernia.  He denied pain.  He claimed 
that the only problem he had now was that his "digestion is 
not as sharp as it should be."  He reported that he 
restricted his diet because he knew some foods were not good 
for him.  

The schedular criteria for post gastrectomy syndrome call for 
a 60 percent disability rating for severe symptoms associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss; a 40 
percent disability rating is warranted for moderate, less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss; a 20 percent disability rating is warranted for 
mild, infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114 Diagnostic Code 7308 
(2000).

The schedular criteria for hiatal hernia call for a 60 
percent disability evaluation for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health; a 30 percent disability evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114 
Diagnostic Code 7346 (2000).

Pursuant to 38 C.F.R. § 4.114 regarding ratings for the 
digestive system, the ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2000). 

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The current clinical evidence shows that the appellant's 
status post gastrectomy with hiatal hernia is manifested 
principally by complaints of constipation with the use of over 
the counter medication.  There is no evidence of moderate 
episodes of epigastric disorders with circulatory symptoms, 
diarrhea and weight loss to warrant a 40 percent rating for 
post gastrectomy syndrome.  Further, there is no evidence of 
persistent recurrent epigastric distress, dysphagia, pyrosis 
and regurgitation accompanied by substernal arm or shoulder 
pain to warrant a 30 percent disability rating for hiatal 
hernia.  In so finding, the Board places emphasis on the 
appellant's lack of complaints or treatment for his status 
post gastrectomy with hiatal hernia, and on his most recent VA 
examination which indicated that he was basically 
asymptomatic.  There has been no indication of weight loss.  
The appellant had an estimated weight of 195 pounds with 
height of 5 feet 1 inch.  In view of this evidence, the Board 
finds that the appellant does not currently have more than 
mild, infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  Accordingly, there is no basis for a rating 
greater than the currently assigned 20 percent.  38 C.F.R. 
§ 4.114 Diagnostic Code 7308 (2000).

The application of the extraschedular provision is not 
warranted.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
mixed anxiety/depressive disorder, currently evaluated as 10 
percent disabling.

The appellant was granted entitlement to service connection 
for anxiety reaction in an April 1982 rating decision, 
evaluated as 0 percent disabling, and granted an increased 
rating from 0 to 10 percent disabling in a January 1984 
rating decision.

A VA psychiatric examination was conducted in June 1998.  The 
appellant reported that he had fallen into hard economic 
times, and had to tend to his wife of 58 years following a 
stroke which left her completely paralyzed on her right side 
and unable to recognize some of her own family members.  He 
indicated that his wife had been in a nursing form for the 
last 7 or 8 years, and that he spent 2 or 3 hours providing 
care for her.  The rest of the time he claimed that he may do 
some work in the yard.  He indicated that war memories came 
to him once in a while.  Mental status examination revealed 
that he established a very good presence by his manner and 
speech.  He was very polite and appropriate, and described 
easily the extent and nature of his problems, particularly 
his plight after his wife had a stroke.  He claimed that he 
felt that his energies were "sapped" and that he did not 
feel like doing anything.  He indicated that he was very 
careful to keep his contact with people to a minimum, and 
with groups in particular.  He was seized by anxiety when 
different people and organizations asked for his time or 
presence, and he was uncomfortable in yielding to these 
requests.  He denied suicidal or homicidal thoughts.  He was 
well-oriented in person, place, and time.  There was 
absolutely no memory loss.  He performed exceedingly well on 
the tests, and showed good humor as well.  There had been no 
history of panic attacks, but the agoraphobic reference 
mentioned above had become a pretty steady feature of his 
life regarding relationships in the past year.  The examiner 
opined that depression was probably the cause for this 
behavior, with some anxiety mixed in.  There was no 
impairment of impulse control.  The appellant drove regularly 
with no problem, and no sleep disturbances were indicated.  
Axis I diagnoses were depression, mild, and anxiety with 
features of agoraphobia, moderate.  GAF (global assessment of 
functioning) score was 52.  

At his November 2000 hearing on appeal, the appellant 
testified regarding his psychiatric disorder.  He reported 
that he had a tendency to be worried, and was depressed about 
2 to 3 times per month.  He claimed that he had problems 
sleeping.  He indicated that he was up for 15 to 20 minutes, 
2 to 3 times a night.  He also claimed that he believed he 
had memory loss because he had difficulty with names.

Anxiety/depressive disorder is rated under Diagnostic Code 
9400 for generalized anxiety disorder, which, according to 
the rating criteria, is rated under the "General Rating 
Formula for Mental Disorders".  38 C.F.R. § 4.130 (2000).  
The regulation 

reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2000).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).

The evidence reveals no more than mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication warranting a 
10 percent disability rating.  38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2000).  Although the appellant reported that he 
thought he had memory loss at the time of his November 2000 
hearing on appeal because he claimed to have difficulty with 
names, his VA examination indicated absolutely no memory loss 
and reported that he performed exceeding well on tests.  The 
Board also places emphasis on the lack of outpatient 
treatment records for psychiatric complaints and the fact 
that his VA examination was negative for any history of panic 
attacks, memory loss, or the use of medication for 
psychiatric symptoms.  Accordingly, a 10 percent rating is 
warranted under the rating criteria.

The Board does not find that the appellant meets the criteria 
for a 30 percent schedular rating.  The competent evidence of 
record does not indicate that the appellant's psychiatric 
symptoms have resulted in suspiciousness, panic attack 
(weekly or less often) or memory loss. 

Again, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

An increased rating for service-connected status post 
gastrectomy with hiatal hernia is denied.

An increased rating for service-connected mixed 
anxiety/depressive disorder is denied.


SERVICE CONNECTION

REMAND

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for arthritis of the 
right shoulder and knees, status post total knee 
replacements.

7.  Entitlement to service connection for frostbite of the 
left foot.

8.  Entitlement to service connection for hypertension.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



